Case:19-18743-CDP Doc#:10 Filed:10/09/19          Entered:10/09/19 09:42:04 Page1 of 1
                  IN THE UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF COLORADO

IN RE: HEATHER SHEPHERD                    }
                                           }     CASE NO: 19-18743-CDP
                                           }     CHAPTER 13
                                           }
             DEBTOR(S)                     }
                                           }

_____________________________________________________________________

      VERIFIED MOTION FOR CONTINUATION OF THE AUTOMATIC STAY
                      UNDER 11 U.S.C. § 362(c)(3)(B)
_____________________________________________________________________

1.    Debtor commenced this case on October 9, 2019, by filing a Voluntary Petition for
      relief under Chapter 7 of title 11 of the United States Bankruptcy Code.

2.    The Debtor had a previous Chapter 13 case in the US Bankruptcy Court in Utah,
      pending within the preceding 1-year period (Case No. 18-24406). That previous
      case was dismissed by the Court on September 3, 2019.

3.    Pursuant to 11 U.S.C. § 362(c)(3)(A) the automatic stay terminates 30 days after
      the filing of the later case unless the court continues the automatic stay upon motion
      filed by a party in interest in the second case.

4.    The debtor’s refiling was due to an inability to make plan payments based on her
      income which constituted exigent circumstances beyond the debtor’s control.
      Therefore, this second case was filed in a good faith effort to discharge debts of the
      debtor and the debtor’s refiling is not in bad faith by clear and convincing evidence.

      WHEREFORE, Debtor prays for an Order continuing the automatic stay under 11
U.S.C. §362 as to all creditors.

Dated this _9th _th day of October, 2019                /s/ Kurtis Loomis___________
                                                        Kurtis Loomis, Reg. No. 16553
                                                        Attorney for Debtors/Movants
                                                        916 S. Cleveland Ave
                                                        Loveland, CO 80537
                                                        Phone: (970) 663-9138
                                                        kurtis@kloomis.com

                                     VERIFICATION

I verify that the aforementioned statements are true and accurate to the best of my
knowledge and belief.

\s\ Heather Shepherd
Debtor
